DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Russell (US 2008/0109246), Mackin et al. (US 2015/0371468), and Bloom et al. (US 10264906) teach the method of transporting parcels and the system of the same.
However, none of prior art teaches an apparatus comprising central system circuitry,  and responsive at least in part to the stored data, the central system circuitry is operative to cause a) determination of a plurality of parcel identifiers each associated with a respective outgoing parcel from one particular repository, wherein each outgoing parcel is currently located in the particular repository and is not a final delivery parcel, 10b) for each respective outgoing parcel determined in (a), i) determination of the respective final destination repository associated with the respective final delivery address for the outgoing parcel, ii) determination of each repository other than the final destination repository, that has a more favorable location relative to the respective final destination repository for the respective outgoing parcel, than the 15one particular repository, c) determination of data corresponding to a plurality of potential outgoing parcel bundles that could be transported from the particular repository to each of a plurality of different bundle destination repositories, wherein the data corresponding to each potential outgoing parcel bundle to a respective bundle destination repository includes data corresponding to 20i) any outgoing parcels in the particular repository for which the bundle destination repository corresponds to the respective final destination repository for the respective outgoing parcel, and ii) any outgoing parcels in the particular repository for which the bundle destination repository is a more favorable location relative to the respective final destination repository for the respective outgoing parcel, than the particular repository, 108d) responsive at least in part to the clock and the stored data corresponding to the respective final delivery times, determining for each of the plurality of outgoing parcels for which data is included in a potential outgoing parcel bundle, a respective remaining time value, wherein the respective remaining time value corresponds to a respective remaining time in which the respective outgoing parcel is required to be delivered at its respective 5final delivery address, e) selection of the data corresponding to one potential outgoing parcel bundle to identify a plurality of outgoing parcels to be transported together in an outgoing bundle from the particular repository to the respective bundle destination repository associated with the one selected outgoing parcel bundle, wherein the selection is made responsive at least in part to 10i) a quantity of parcels represented in the data corresponding to the one selected potential outgoing parcel bundle for which the respective bundle destination repository corresponds to the respective final destination repository for the respective outgoing parcel, and ii) a remaining time value associated with at least one parcel for which data is included in the one selected potential outgoing parcel bundle, 15f) responsive at least in part to the selection in (e) and the stored contact data, at least one instruction message to be sent to a carrier contact device, wherein the at least one instruction message is operative to cause an item carrier to be instructed to transport the plurality of outgoing parcels included in the outgoing bundle from the particular repository to the respective bundle destination repository as set forth on the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887